NO








NO. 12-10-00312-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
RIGOVERTO MENDOZA A/K/A
LUTHER RICO MENDOZA,
APPELLANT                                                     '     APPEAL
FROM THE 3RD
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,                                 '     ANDERSON
COUNTY, TEXAS
APPELLEE
 


MEMORANDUM
OPINION
PER
CURIAM
            Appellant
attempts to appeal a nunc pro tunc judgment signed by the trial court in its
cause number 23846, styled “The State of Texas v. Rigoverto Mendoza.”  We
dismiss for want of jurisdiction.
            As
pertinent here, Texas Rule of Appellate Procedure 26.2 provides that an appeal
is perfected when notice of appeal is filed within thirty days after the trial
court enters an appealable order. See Tex.
R. App. P. 26.2(a)(1).  The trial court signed the nunc pro tunc judgment
on July 19, 2010.  Therefore, Appellant’s notice of appeal was due to have
been filed on or before August 18, 2010.  However, Appellant did not file his
notice of appeal until September 14, 2010, and did not file a motion for
extension of time to file his notice of appeal as permitted by Texas Rule of
Appellate Procedure 26.3.  See Tex.
R. App. P. 26.3 (appellate court may extend time for filing notice of
appeal if, within fifteen days after deadline for filing notice of appeal,
appellant files notice of appeal in trial court and motion complying with Texas
Rule of Appellate Procedure 10.5(b) in appellate court).
            On
September 17, 2010, this court notified Appellant that his notice of appeal was
untimely and that there was no timely motion for an extension of time to file
the notice of appeal as permitted by rule 26.3.  Appellant was further informed
that the appeal would be dismissed unless, on or before September 27, 2010, the
information filed in this appeal was amended to show the jurisdiction of this
court.  The deadline has passed, and Appellant has neither shown the
jurisdiction of this court nor otherwise responded to its September 17, 2010,
notice.
            Because
this court has no authority to allow the late filing of a notice of appeal
except as provided by rule 26.3, the appeal must be dismissed.  See
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo
v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).  Accordingly, the
appeal is dismissed for want of jurisdiction.  All pending
motions are overruled as moot.
            Opinion delivered September
30, 2010.
            Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
            
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)